DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 11298103. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to determining a measure of wave speed in a fluid flowing through a fluid conduit using ultrasound measurements.  Differences between the claims amount to only minor variations in scope.  It should be noted that claim 13 of the instant invention contains the limitations found in the independent claims in the patent, corresponding with the objects being tracked comprising red blood cells, white blood cells, platelets, or contrast agent entities.

Claims 1-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/669083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to determining a measure of wave speed/intensity in a fluid flowing through a fluid conduit using ultrasound measurements.  Differences between the claims amount to only minor variations in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 12-13, 16-21, 23-25, 27-33, 39-41, and 44-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Horst et al. (US 2019/0175035; hereinafter Van der Horst).
Van der Horst discloses a method of determining a measure of wave speed in a fluid flowing through a fluid conduit (abstract), the method comprising: using ultrasound measurements to determine the conduit diameter or conduit cross- sectional area, as a function of time, at a longitudinal position of the conduit ([0050], [0058]); using ultrasound measurements to determine a measure of fluid velocity, as a function of time, in a volume element at said longitudinal position of the conduit, the ultrasound measurement to determine the measure of fluid velocity being effected by decorrelation of scattering objects within the fluid flow in successive frames sampling the volume element (dQ is the change in flow within the vessel during a time interval, determined by integrating the flow profile over the cross-section of the vessel estimated by speckle tracking/decorrelation, and dA is the change in cross-sectional area of the vessel during the time interval; [0049]); determining the measure of wave speed/intensity from a function of (i) the change in fluid velocity at the longitudinal position as a function of time and (ii) the change in the conduit diameter or conduit cross-sectional area, as a function of time (measure PVW: pulse wave velocity, [0049]-[0050]), wherein the method is non-invasive ([0080], Figure 7A and 7B).
Van der Horst also shows the measure of fluid velocity comprises a decorrelation coefficient for scattering objects in said successive frames ([0049]-[0050]); the wave speed is determined from the change in the measure of fluid velocity at the longitudinal position within a time interval and a corresponding change in the conduit diameter within the same time interval ([0049]-[0050]); the fluid velocity is determined using speckle decorrelation velocimetry ([0049]-[0050]); the ultrasound measurements for determining a measure of fluid velocity comprise a series of M-mode or B-mode images or M-mode or B-mode RF data, and determining the measure of fluid velocity comprises4Application No.: Not yet assigned National Stage of PCT/GB2019/050074Docket No.: 28646/55857measuring a decorrelation coefficient for the scattering objects in successive frames of the M-mode or B-mode images or the M-mode or B-mode RF data ([0048]); the ultrasound measurements for determining conduit diameter and decorrelation coefficient are both derived from a common ultrasound transducer head (transducer array, [0048]); the common transducer head is directed to provide a beam axis orthogonal or oblique to a fluid flow axis of the fluid flow conduit (Fig. 7A); the ultrasound measurements for determining conduit diameter or conduit cross-sectional area, and the measure of fluid velocity are both derived from common ultrasound excitation and response signals ([0048]-[0050]); the fluid conduit comprises a part of the human or animal circulatory system ([0032]);  including repeating the ultrasound measurements and determining a wave speed at multiple times during a cardiac cycle and correlating the measurement of wave speed with time within the cardiac cycle ([0062]); the objects being tracked comprise red blood cells, white blood cells, platelets or contrast agent entities ([0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 14-15, 22, 26, 34-38, and 42-43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Horst et al. (US 2019/0175035; hereinafter Van der Horst) in view of Yokota (US 2011/0040181).
Van der Horst fails to show the wave speed is determined from either (i) a ratio of the change in the measure of fluid velocity at the longitudinal position as a function of time and the change in a logarithmic function of the conduit diameter as a function of time, or (ii) a ratio of a change in the measure of fluid velocity at the longitudinal position within a time interval and a corresponding change in a logarithmic function of the conduit diameter within the same time interval.
Van der Horst also fails to show determining a measure of fluid conduit wall elasticity or distensibility at the volume element, from the wave speed; determining a measure of fluid conduit cross-sectional properties upstream and or downstream of the sampled volume element from the wave intensity; determining a cardiac output profile from the wave intensity.  
Yokota discloses an ultrasound diagnostic image processing device.  Yokota teaches the wave speed is determined from either (i) a ratio of the change in the measure of fluid velocity at the longitudinal position as a function of time and the change in a logarithmic function of the conduit diameter as a function of time, or (ii) a ratio of a change in the measure of fluid velocity at the longitudinal position within a time interval and a corresponding change in a logarithmic function of the conduit diameter within the same time interval ([0086]-[0090]).  Yokota also teaches determining a measure of fluid conduit wall elasticity or distensibility at the volume element, from the wave speed ([0086]-[0090]); determining a measure of fluid conduit cross-sectional properties upstream and or downstream of the sampled volume element from the wave intensity (modeling in successive frames; [0097]); determining a cardiac output profile from the wave intensity (output arteriosclerosis result; [0110]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Van der Horst to utilize different calculations regarding the fluid velocity and conduit diameter as taught by Yokota, as a variety of different calculations for calculating velocity/diameter are known, and it would be an obvious modification to utilize any known manner of calculating fluid velocity and conduit diameter as the calculations would provide the same end result of determining fluid velocity and conduit diameter by which to further calculate the pulse wave velocity (wave speed) as taught by Van der Horst. 
Furthermore, regarding the specific equations set forth in claims 10, 15, 22, and 34-38, lacking further criticality or unexpected results, the calculations in the combined invention of Van der Horst and Yokota are considered to be suitable equivalent calculations as they provide the same end result of determining wave speed, fluid velocity, and conduit diameter, thereby achieving determinations of pulse wave velocity based on changes in vessel diameter using medical ultrasound diagnostics.

Response to Arguments
Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive.
Applicant recognizes that Van der Horst teaches external embodiments as in [0057] and [0080] but argues that these embodiments are still “invasive”, examiner respectfully disagrees.
As is clear from Figure 7A and 7B, and [0080], Van der Horst recognizes an external embodiment.  This section makes no mention of an internal device.  Applicant appears to attempt to import language from [0057] into the embodiment of Figure 7, however this does not follow logically.  In any case, the language of [0057] only states that “An example of sensors disposed externally is shown in relation to Figs. 7A and 7B.”  This is because [0057] is describing a hybrid arrangement, which can utilize both intravascular and external ultrasound.  However, [0080] is describing the external embodiment alone, which reads on the claimed invention.  Further, the examiner notes that within the medical diagnostic ultrasound art, it is well known that ultrasound can be applied externally via a transducer/probe or internally via a catheter in an IVUS type arrangement.  It is within the level of ordinary skill in the art to modify any medical ultrasound imaging system to be utilized either with externally captured images, or internally captured images.  Also, Van der Horst is merely one such example which happens to show all the different varieties, and, the examiner notes that many other pieces of prior art exist which illustrate “non-invasive” medical ultrasound measurements, and one of ordinary skill in the art understands how to capture ultrasound images non-invasively when for example a patient may be to sick or vessels to clogged to navigate an intravascular device safely, or for any other beneficial reason associated with “non-invasive” measurements.  The examiner holds that the concept of “non-invasive” medical ultrasound is known in the art, and thus this concept will not distinguish patentably over the prior art.  The examiner would encourage applicant to focus on amending the independent claims to include specific mathematical calculations/processes related to the measurement of the wavespeed if applicant believes such measurements were not performed in the prior art, as the novelty is more likely to be found in this concept.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN CWERN/Primary Examiner, Art Unit 3793